Citation Nr: 0204643	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Eligibility for nonservice-connected pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1, 1950, to 
January 26, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran's case was remanded for further 
development in April 1999.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran had 87 days of active duty from November 1, 
1950, to January 26, 1951, with one additional day allotted 
for travel time.  

2.  The veteran was not discharged because of a disability 
that has been adjudged to be service connected; he did not 
serve for a continuous 90-day period during a time of war, or 
during two separate periods of service during a time of war.

3.  The veteran's claim for service connection for a back 
disability was denied in December 1988.  He did not perfect 
an appeal of that denial.

4.  The veteran attempted to reopen his claim for service 
connection for a back disability in August 1990.  His claim 
was denied in September 1990 and he was informed of the need 
to submit new and material evidence in October 1990.  The 
veteran did not submit an appeal. 

5.  Evidence received since the September 1990 denial is not 
so significant that it must be considered to decide fairly 
the merits of a claim of service connection for a back 
disability.


CONCLUSIONS OF LAW

1.  Basic eligibility for entitlement to a nonservice-
connected pension is precluded by law.  38 U.S.C.A. §§ 
101(21)(e), 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.6, 3.7 
(2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability has not been submitted.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service personnel and medical records show that 
he was inducted on September 15, 1950.  He was afforded an 
entrance physical examination on that date.  The examination 
report indicated that the veteran gave a history of fractured 
vertebrae, a history that was pending verification by the 
Induction Board.  No defects or deformities were noted and 
the veteran was found qualified for induction.  A Record of 
Induction form reported that no defects were found during the 
September 1950 physical examination and that the veteran was 
qualified for induction.  The reviewing official signed off 
on this portion of the form on November 1, 1950.

The veteran entered onto active duty on November 1, 1950.  An 
entry in the veteran's service medical records (SMRs), dated 
November 6, 1950, indicated that he needed to have a new 
profile "because of ankylosed spine 2° to vertebral 
fractures 4 yrs. in civilian life."  The veteran was then 
evaluated in December 1950 for complaints of persistent back 
pain by a psychiatric social worker.  The veteran related a 
history of having broken his back while playing basketball in 
1944.  He said that he was in the hospital for 10 months and 
then in a cast for another 8 to 9 months.  He related that he 
had used a back brace since that time.  He said that he was 
told at his induction physical that he could not wear a back 
brace in service.  He had been serving on limited duty while 
on active duty.  The social worker reported that the veteran 
was aware that x-rays of his back were essentially negative 
but he still persisted that he had broken his back.  The 
social worker opined that if the veteran had continually worn 
a back brace prior to service there might be some reality to 
his complaint.

A psychiatric evaluation reported that the veteran complained 
of back pain since an accident in 1944 when he was in high 
school.  Although he finished high school, he had really done 
no work since that time.  The psychiatrist noted that the 
veteran complained with even the slightest exertion of his 
back.  It was noted that the veteran was evaluated by the 
orthopedic department and their evaluation was negative.  The 
veteran was diagnosed with chronic severe conversion 
reaction, manifested by back pain with orthopedic clearance.  

The veteran then signed a request for discharge from service 
for the convenience of the government in January 1951.  The 
letter noted that he was physically disqualified for 
retention as the result of a physical disability which was 
determined to exist prior to his entry into service and was 
not aggravated by service.  Included in the SMRs are the 
results of Medical Board Proceedings.  He was noted to be 
disqualified for service for back pain without physical 
findings.  The condition was determined to have existed prior 
to entry into service on November 1, 1950, and to have not 
been aggravated by service.

The veteran was discharged on January 26, 1951.  His DD 214 
reflected active service from November 1, 1950, to January 
26, 1951.  

He submitted a claim for disability compensation benefits in 
March 1951.  The veteran's application for benefits listed 
his back as the disability claimed.  The veteran indicated 
his dates of service on his application form as from October 
1, 1950, to January 26, 1951.

The veteran's claim was denied in April 1951.  The rating 
decision noted the findings in the veteran's SMRs and that 
the back pain was determined to have preexisted service and 
was not aggravated by service.  The rating decision defined 
the issue as a denial of service connection for conversion 
reaction and back condition.  The veteran was notified of the 
RO's action in May 1951 and advised of his appellate rights.  
There is no indication in the claims folder that the veteran 
submitted anything further in support of this claim.

The veteran attempted to reopen his claim in August 1990.  He 
submitted a compensation claim form wherein he indicated that 
he suffered a back injury in December 1950.  The veteran 
reported his dates of service as from November 1, 1950, to 
January 26, 1951.

The RO denied the claim in September 1990 and notified the 
veteran in October 1990.  The RO informed the veteran that a 
claim for service connection for a back disability had been 
denied in April 1951 and had become final.  He was also 
notified that his current claim was denied and that he needed 
to submit new and material evidence to reopen a claim for a 
back disability.

The veteran's representative submitted a statement in 
November 1990 wherein he argued that the veteran's active 
duty was incorrectly characterized as peacetime service at 
the time of the April 1951 rating decision.  The 
representative argued that the veteran's period of active 
duty commenced on September 15, 1950, and that this was 
indicated on the veteran's DD Form 214.  The representative 
also submitted two authorizations for release of medical 
records in order to reopen the veteran's claim of service 
connection for a back disability.

Associated with the claims folder are treatment records from 
Presbyterian University Hospital dated in May 1983.  The 
records relate to treatment and surgery provided to the 
veteran for an L5-S1 herniated nucleus pulposus.  A history 
and physical examination report noted that the veteran 
injured his back while lifting an object at his place of 
employment in April 1983.  The report also noted that there 
was no history of low back pain prior to the April 1983 
injury.  The medical records contain no mention of any injury 
of the back in service and no evidence of any prior fractured 
vertebra.

Medical records were also requested from Indiana University 
Hospital on behalf of the veteran.  A negative reply was 
received from that facility in January 1991.

The veteran's representative submitted a statement in January 
1991.  The statement asserted that the veteran's current 
total number of active duty days was 87.  The veteran said 
that his induction took two days and he was authorized a day 
for travel upon his discharge.  Therefore, the three days, 
added to the prior total of 87, would give the veteran 90 
days total service during a period of war.

The RO wrote to the veteran in February 1991 and informed him 
that his claim for nonservice-connected pension benefits was 
denied.  The veteran was informed that he did not have 90 
days of service during a period of war or had become disabled 
during service while serving during a period of war.  The RO 
stated that the veteran's active service was from November 1, 
1950, to January 26, 1951.

In March 1991, the RO submitted an inquiry to the National 
Personnel Records Center (NPRC) requesting information on any 
travel orders, special orders or authorized travel time for 
the veteran.  The NPRC responded in September 1991 that the 
veteran was authorized one day of travel time at the time of 
his discharge from service and that he had less than 90 days 
total active service.  The veteran's dates of service were 
listed as from November 1, 1950, to January 26, 1951.

The veteran was issued a statement of the case (SOC) in 
October 1991 that informed him that his total active service, 
including his day of travel upon discharge, was 88 days.  He 
perfected his appeal of this issue that same month and 
requested a local hearing.

The veteran testified at a hearing at the RO in February 
1992.  At the hearing, the veteran also raised the issue of 
entitlement to service connection for a back disability.  The 
hearing officer noted that the issue was not before him and 
was to be referred to the rating board for adjudication.  In 
regard to the allegation regarding his dates of service, the 
veteran testified that he had to go for evaluation for two 
days for his induction physical examination in September 
1950.  He did not remember the exact dates but said he had to 
return for additional processing after September 15.  He said 
that he lived 8 to 10 miles from where he was inducted.  

The veteran's claim for eligibility for nonservice-connected 
disability pension was denied by way of a hearing officer's 
decision dated in February 1992.

The Board notes that the veteran also presented brief 
testimony regarding his back at the time of his February 1992 
hearing.  He said that he was performing heavy work at the 
time he was in service.  This caused him to experience back 
pain, which lead to his being hospitalized.  

The RO issued a confirmed rating decision denying entitlement 
to service connection for a back disability in February 1992.  
The veteran was notified of the rating action that same 
month.

The veteran's representative submitted a statement in March 
1992 arguing that 38 C.F.R. § 17.32(a) supported their 
contention that the veteran's active service computation date 
should begin with his date of induction, September 15, 1950.  
(The Board notes that the version of 38 C.F.R. §17.32(a) 
argued by the representative was subsequently removed in 
1996.  Specifically, new regulations were promulgated 
regarding eligibility for medical benefits, as governed by 
Chapter 17.  See 61 Fed. Reg. 21,964-21,969 (May 13, 1996).  
In that regard, the provision found at 38 C.F.R. §17.32(a) 
was removed and another provision was designated as 38 C.F.R. 
§ 17.32.)  

A Report of Contact, dated in April 1992, noted that the 
veteran had less than 90 days of active duty and that 
38 C.F.R. § 17.32(a) referred only to determining service 
connection for disability.  The report then said that the 
provision was not applicable.  

The veteran's representative submitted a statement in June 
1992 that argued that 38 C.F.R. § 17.32(a) was applicable as 
a claim for service connection for a back disability had been 
referred to the rating board.

There does not appear to be any further correspondence or 
action concerning the veteran's claims until August 1997 when 
the veteran submitted a statement requesting that the denial 
of his eligibility for a nonservice-connected pension claim 
be reconsidered.

The RO wrote to the veteran in August 1997 and initially 
declined to reopen his claim.  The veteran's representative 
contacted the RO in August 1997 and correctly noted that the 
veteran had perfected an appeal in regard to the issue of his 
eligibility for a nonservice-connected disability pension and 
that the claim should be forwarded to the Board for appellate 
review.

The veteran testified at a hearing at the RO in May 1998.  He 
addressed only the issue regarding his period of service and 
presented no testimony regarding his claim for service 
connection for a back disability.  The veteran said that he 
reported for his physical examination on September 15, 1950.  
He was then made to return the next day for additional 
processing.  The veteran also testified that he was sworn in 
at that time and then sent home until he reported for duty in 
November 1950.

The veteran's case was remanded by the Board in April 1999.  
The reason for the remand was the decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) which invalidated the test for 
new and material evidence previously applied by VA.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The case was 
returned to the RO for consideration under the new standard.  
No specific development was directed and the veteran was to 
be offered the opportunity to supplement the record on 
appeal.

The RO contacted the veteran in March 2000 and again informed 
him that the evidence showed less than 90 days of active 
duty.  He was requested to provide evidence that would 
support his contention of having served at least 90 days.  He 
was also requested to provide any information regarding 
medical evidence that would support his claim.  

The veteran submitted a copy of his DD Form 214 in March 
2000.  In May 2000, he submitted a duplicate copy of a 
pathology report related to his back surgery in May 1983.

The RO wrote to the veteran again in August 2000 and offered 
him an opportunity to provide additional evidence in support 
of his claim.  The veteran's representative responded that 
same month and repeated the assertion that the veteran's 
initial date of active duty was September 15, 1950.

In January 2001 the RO received confirmation from the NPRC 
that the veteran was afforded one day of travel at the time 
of discharge.

The RO sent the veteran a letter in February 2001 informing 
him of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
letter notified the veteran of VA's duty to assist him in the 
development of his claim.  He was also informed that the RO 
would review his claim in light of the VCAA.

The RO issued a supplemental statement of the case in April 
2001 that provided a review of the evidence of record.  The 
veteran's claims remained denied.  His case was then returned 
to the Board for appellate review in February 2002.


II.  Analysis

A.  Eligibility for Nonservice-connected Pension

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; had service for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or had service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.3 (2001).

In addition to the above, other law and regulations provide 
that "active duty" means, inter alia, authorized travel to 
and from such service.  38 U.S.C.A. § 101(21)(e); see also 38 
C.F.R. § 3.6(b)(6) (2001).  Further, 38 C.F.R. § 3.7(o) 
(2001) provides that any person that is selected or drafted 
for service and suffers "injury or disease in the line of 
duty while going to or coming from, or at such a place for 
final acceptance or entry upon active duty, is considered to 
have been on active duty and therefore to have incurred such 
disability in active service." 38 C.F.R. § 3.7(o)(ii), (iv).  
The regulations also provide that the injury or disease must 
be due to some factor related to the compliance with proper 
orders.  An injury or disease suffered during the period of 
inactive duty or a period of waiting after a final physical 
examination and prior to beginning the trip to report for 
induction is not covered.  38 C.F.R. § 3.7(o)(2).  

In this case, the veteran entered onto active duty on 
November 1, 1950.  He was discharged from active duty on 
January 26, 1951.  He was given an honorable discharge for 
convenience of the government.  His total number of days on 
active duty was 87, as computed by counting the days from 
November 1, 1950, to January 26, 1951.  According to replies 
from the NPRC, the veteran was allotted one day of travel 
time to reach his home following his discharge, bringing his 
total service time to 88 days.  38 C.F.R. § 3.6(b)(6) (2001).  
The veteran had no other active service and was not 
discharged because of disability that has been adjudicated 
service connected.  (Service connection has not been granted 
for any disability and the veteran's claim to reopen is 
denied by this decision.)  Thus, he does not meet the service 
requirements found at 38 C.F.R. § 3.6.

The veteran, and his representative, have argued that he 
should be credited with active duty either from September 15, 
1950, until his discharge on January 26, 1951; or, in the 
alternative, that the two days the veteran spent at his 
induction physical examination should count in determining 
the veteran's total period of service and that this would 
result in a total of 90 days.  These arguments fail for 
several reasons.

First, the veteran's reporting for his induction physical 
examination does not constitute active duty.  There is no 
basis in law or regulation to deem this as his entry on 
active duty.  The veteran's records are clear that he was 
inducted and thereafter began to serve his active duty 
service on November 1, 1950.  The September 15, 1950, 
induction physical represents the veteran beginning the 
process to enter the service.  He was not paid during the 
time between September 15, 1950, and November 1, 1950.  He 
performed no duties prior to November 1, 1950.  He returned 
home to await his induction into service upon completion of 
his physical examination.  His active period of service began 
on November 1, 1950, and the calculation for applicable 
service time must begin with this date. 

Second, the fact that the veteran may have spent two days for 
processing in September 1950 fails to satisfy the criteria to 
qualify as active duty.  As the statutes and regulations make 
clear, this time is only considered as active duty if the 
veteran suffers an injury or disease enroute to the 
processing, while undergoing process or on the return trip 
home.  There is no legal authority to deem the period in 
September 1950 as active duty, whether it was one or two 
days.  

In regard to the veteran's representative arguing for the 
application of 38 C.F.R. § 17.32(a), the Board notes that 
that provision does not apply to claims for compensation 
and/or pension benefits.  Chapter 17 of Title 38 of the 
C.F.R. relates to claims for VA medical benefits.  
Regulations found in Part 3 of 38 C.F.R. govern 
determinations of eligibility for compensation and pension 
benefits.  Further, the regulation cited by the veteran does 
nothing to support his claim.  The regulation provides the 
same limitation as that found at 38 C.F.R. § 3.7(o), the time 
enroute to the processing center, the time at the processing 
center, and the time enroute home from the processing center 
is considered active duty only if the veteran suffers an 
injury or disease enroute to, at, or going from the 
processing center.  There is no evidence to show that the 
veteran suffered an injury or disease at any time before, 
during, or after his processing as to satisfy the 
requirements of 38 C.F.R. §17.32(a) or 38 C.F.R. § 3.7(o).  

The Board notes that Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1999), requires consideration of whether a previous 
version, or the change in law, is more favorable to the 
veteran whenever a change occurs while a claim is pending.  
In this case, such an analysis is not required as the changes 
made to Chapter 17 of 38 C.F.R. did not affect the veteran's 
claim.  The proper regulations applicable to his claim were 
not changed in Part 3.  Moreover, the veteran was apprised of 
the applicable regulations in the October 1991 SOC.  The 
veteran's citation to an inapplicable provision of the 
regulations, and his incorrect assumption as to how that 
provision might support his claim does not require a remand 
from the Board.  The correct law and regulations have been 
applied to this claim by the RO and the Board.  There is no 
prejudice to the veteran in this case.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the veteran's appeal as he does not 
meet the legal criteria for eligibility for a nonservice-
connected pension.

B.  New and Material Evidence

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The veteran originally submitted a claim of entitlement to 
service connection for a back disability in March 1951.  This 
claim was denied and notice provided in May 1951.  The 
veteran failed to appeal.  The veteran sought to reopen his 
claim in August 1990.  The RO denied the veteran's attempt to 
reopen in September 1990 and informed him of the requirement 
to submit new and material evidence to reopen his claim.  The 
veteran did not appeal that decision.  Consequently, that 
decision is final and is the last final denial on any basis.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2001).  As a result, service 
connection for a back disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  As noted above, the veteran's case 
was 

previously remanded in April 1999 for re-adjudication in the 
first instance in light of the decision in Hodge.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001).  Among other things, the new regulations 
included an amendment to 38 C.F.R. § 3.156(a), pertaining to 
the definition of new and material evidence.  The Board 
points out, however, that the referenced amendment to 
38 C.F.R. § 3.156(a) is only effective for claims received on 
and after August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).

The evidence of record at the time of the September 1990 
denial consisted of the veteran's SMRs.  Evidence received 
since the September 1990 decision consists of private 
treatment records, statements from the veteran and his 
representative and testimony of the veteran at a local 
hearing in February 1992.

The evidence added to the record since the last final denial 
is new in that it was not of record at the time of the 
decision in 1990.  The evidence is either not material or 
cumulative of evidence already of record.  


The private treatment records document treatment and surgery 
for a back injury suffered in April 1983.  There is no 
reference to any nexus to service.  In fact, the records 
relate a history of the veteran having had no prior back 
injuries before the April 1983 event.  The statements of the 
veteran only allege a problem with his back in service and 
are deemed cumulative of the original claim.  The testimony 
of the veteran is little more than the several written 
statements.  He asserts that he was working at heavy labor 
and went to sick call because of back pain and was 
hospitalized.  The SMRs document the veteran as being 
evaluated with complaints of back pain.  The veteran's 
testimony does not provide any relevant evidence to show an 
injury in service, any aggravation of a preexisting back 
disability or that any current back pain might be related to 
any incident of service.

In short, although the newly received evidence was not of 
record in 1990, it does not tend to prove that the veteran 
has a current back disability that is related to service.  
Therefore, the Board concludes that the newly received 
evidence is cumulative or not material, and therefore is not 
"new and material" within the meaning of 38 C.F.R. § 
3.156(a).

C.  Veterans Claims Assistance Act of 2000

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law 106-475.  (Codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also addressed VA's 
duty to assist claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's 

duty to assist claimants in the development of claims for 
benefits under title 38, United States Code.  Congress then 
enacted the Veteran's Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 
2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA noted the 
passage of the NDAA and § 1611 and declared that if the VCAA 
was enacted after the NDAA, then § 1611 shall be deemed for 
all purposes to not have taken effect and shall cease to be 
in effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedential opinion in 
November 2000 to address the issue of the effective date of 
the duty to assist provisions of the VCAA.  VAOPGCPREC 11-
2000.  The General Counsel noted that Congress clearly 
expressed its intention that the effective date provision of 
section 7(a) of the VCAA, regarding the amendment to 
38 U.S.C. § 5107 contained in section 4 of the VCAA, applied 
to all claims pending at the time of the passage of the VCAA, 
or November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty to assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA's provisions applied to claims filed 
on or after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty to 
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty to assist provisions of 
the VCAA.


In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001) (Holliday I), the court held that § 1611 of the 
NDAA was to be treated for all purposes as not ever having 
taken effect.  Id. at 284.  The court went on to hold that 
the amendments to 38 U.S.C.A. § 5107 were applicable to any 
claim filed before the date of the enactment of the VCAA but 
not yet final as of that date.  Id. Citing Luyster v. Gober, 
14 Vet. App. 186 (2000) (per curiam order).  In regard to the 
duty to assist provisions enacted under the VCAA, the court 
held that all provisions of the VCAA were potentially 
applicable to claims pending on the date of the enactment of 
the VCAA.  Id. at 286.  The court then vacated the prior 
Board decision and remanded the case for consideration of the 
VCAA by VA in the first instance.

In light of VAOPGCPREC 11-2000 and the court's holding in 
Holliday I, VA issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a very recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty 
to assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  
The Federal Circuit found that the effective date provision 
in section 7(a) of the VCAA applied solely to the amendment 
of 38 U.S.C. § 5107, as cited in section 4 of the VCAA. 

In Karnas, the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version 

more favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  
Nevertheless, the Federal Circuit has held that the duty to 
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  Therefore, the Board is 
prohibited from applying the duty to assist provisions in a 
retroactive manner, to include the duty to assist regulations 
premised on those changes.  The Federal Circuit did hold that 
changes made to 38 U.S.C.A. § 5107 by section 4 of the VCAA 
are applicable to claims pending on the date of enactment of 
the VCAA.  Thus, because of the explicit retroactive 
application of the change to 38 U.S.C.A. § 5107, the Board 
has no choice in which version is applicable to the veteran's 
claim.  

Specifically, the amended version of 38 U.S.C.A. § 5107 is as 
follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to their claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  From the outset he 
has been requested to provide evidence to support his claims.  
Initially he was informed of the requirement to submit new 
and material evidence as well as evidence to support his 
claims of active duty service.  Later, he was informed of the 
evidence necessary to support his claims under the VCAA.  He 
was informed that if he required any assistance to obtain 
evidence, to inform the RO of the assistance required.

The veteran was afforded two hearings in the development of 
his case.  He presented additional medical evidence.  Other 
evidence identified by the veteran was requested on his 
behalf and he was informed of VA's inability to obtain the 
evidence.  

He was provided with a statement of the case (SOC) with 
respect to the issues on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issues in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  Further, his claim was remanded in April 1999 to 
specifically apply the new holding in Hodge with respect to 
the new and material evidence claim.

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his 
various claims.  He has been informed of the evidence 
necessary to support his claims, and he has been assisted in 
the development and obtaining of that evidence.  While the 
recent decision in Dyment may have established the state of 
the law as to the retroactive application of the duty to 
assist provisions of the VCAA, the fact is that this veteran 
was provided assistance in accordance with the state of the 
law in existence prior to that decision.  He was afforded the 
greater benefit in the development of his case.  Accordingly, 
the Board concludes that there was no prejudice to the 
veteran in the Board's application of the holding in Dyment 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


ORDER

Entitlement to eligibility for a nonservice-connected pension 
is denied.  

The application to reopen a claim of service connection for a 
back disability is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

